DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Species I (ballistocardiogram, directed to Claims 3, 4, 12, 13, 17, and 18) in the reply filed on 18 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 2, 8-11, and 16 being generic, Claims 1-4, 8-13, and 16-18 are hereinafter examined on the merits.  Claims 5, 6, 14, 15, 19, and 20 are hereby withdrawn from further consideration. Claim 7 was previously cancelled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 8 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, under its broadest and reasonably interpretation, the claim covers signal per se.  Applicant is urged to amend the claim to recite “A non-transitory computer readable storage medium…” or the like.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 2016/0089031).

 
With respect to claim 1, Hu discloses in at least Figs. 3 and 7, A method for generating gating signal of a medical imaging equipment, comprising steps of: 
receiving optical signals obtained by an optical fiber sensor (Para [0012], “the main sensor structure is composed of a multimode optical fiber, one layer of a grid structure, one LED light source, and one optical signal receiver, the sensor of various embodiments achieves high sensitivity with very low cost.”); 
controlling a photoelectric conversion unit to convert optical signals to electrical signals (Para [0022], “converting the signal to a digital waveform” Wherein the converted signals are optical signals, and wherein the computer components are seen as controlling the conversion of signals); 
extracting signals of BCG waveforms and/or respiration waveforms of the subject from the electrical signals (Para [0010], “The present disclosure provides new and useful optical fiber sensors and related systems and methods for monitoring BCG waveforms and other vital signs”; (Para [0021], “the physiological parameter that is determined by the method is or includes a ballistocardiography (BCG) waveform. In some such embodiments, determining the physiological parameter comprises: determining a BCG waveform of the body, determining an electrocardiogram (EEG) waveform of the body, and calculating a time between an R peak of the EEG waveform and a J peak of the BCG waveform to determine beat-to-beat blood pressure changes.”); and 
generating gating signal of the medical imaging equipment based on the signals of BCG waveforms and/or respiration waveforms (Para [0078], “As illustrated in FIG. 7A, in time window 702, the light intensity is at the highest level, which means there is no user on the sensors. There is no light loss due to the bending of the fiber. Time window 704 represents the moment when a user sits, stands, or lays on the sensor, which makes the received light intensity drop significantly in a very short period; the signal then maintains a consistently low level as in 706… By amplifying the signal in time windows 706 or 710, a detailed signal is detectable, which includes a heartbeat waveform and respiration waveform, as shown in FIG. 7B as signal 700b.” Wherein the time window is seen as a gating signal in which multiple data points based on the signals of BCG waveforms are presented as disclosed in Para [0083])

With respect to claim 8, Hu discloses in at least Figs. 3 and 7, A computer-readable storage medium (Para [0074], “The memory 608 may be any suitable computer-readable medium that stores computer-readable instructions for execution by computer-executable components.”), on which a computer program is stored (Para [0074], “in conjunction with the software stored in the memory 608, executes an operating system and stored software applications”), wherein the program is executed by a processor to perform a method for generating gating signal of the medical imaging equipment, the method comprising steps of: 
receiving optical signals obtained by an optical fiber sensor (Para [0012], “the main sensor structure is composed of a multimode optical fiber, one layer of a grid structure, one LED light source, and one optical signal receiver, the sensor of various embodiments achieves high sensitivity with very low cost.”); 
controlling a photoelectric conversion unit to convert optical signals to electrical signals signals (Para [0022], “converting the signal to a digital waveform” Wherein the converted signals are optical signals, and wherein the computer components are seen as controlling the conversion of signals); extracting signals of BCG waveforms and/or respiration waveforms of the subject from the electrical signals (Para [0010], “The present disclosure provides new and useful optical fiber sensors and related systems and methods for monitoring BCG waveforms and other vital signs”; (Para [0021], “he physiological parameter that is determined by the method is or includes a ballistocardiography (BCG) waveform. In some such embodiments, determining the physiological parameter comprises: determining a BCG waveform of the body, determining an electrocardiogram (EEG) waveform of the ; and 
generating gating signal of the medical imaging equipment based on the signals of BCG waveforms and/or respiration waveforms (Para [0078], “As illustrated in FIG. 7A, in time window 702, the light intensity is at the highest level, which means there is no user on the sensors. There is no light loss due to the bending of the fiber. Time window 704 represents the moment when a user sits, stands, or lays on the sensor, which makes the received light intensity drop significantly in a very short period; the signal then maintains a consistently low level as in 706… By amplifying the signal in time windows 706 or 710, a detailed signal is detectable, which includes a heartbeat waveform and respiration waveform, as shown in FIG. 7B as signal 700b.” Wherein the time window is seen as a gating signal in which multiple data points based on the signals of BCG waveforms are presented as disclosed in Para [0083]).

With respect to claim 2, Hu discloses in at least Figs. 3 and 7, The method of claim 1, wherein the step of receiving optical signals obtained by an optical fiber sensor is: 
controlling the optical fiber sensor to obtain optical signals, and then receiving optical signals from the optical fiber sensor (Para [0013], “The sensor of various embodiments includes a multi-mode optical fiber, an LED light source, an LED driver, a receiver, and a deformer structure.”); or 
receiving optical signals from the optical fiber sensor, and the optical signals being actively obtained by the optical fiber sensor (Para [0053], “Another end of the optical fiber 302 is connected to an optical signal receiver 314… Optical signal receiver 314 receives the residual light and changes in the amount of light intensity are processed and determined by the control and processing module 320.”); 
the step of extracting signals of BCG waveforms and/or respiration waveforms of the subject from the electrical signals is: 
extracting signals of BCG waveforms and/or respiration waveforms after pre-filtering, amplifying, analog-to-digital conversion, sampling, filtering and de-noising, and signal scaling for electrical signals (Para [0010], “The present disclosure provides new and useful optical fiber sensors and related systems and methods for monitoring BCG waveforms and other vital signs”; (Para [0021], “he physiological parameter that is determined by the method is or includes a ballistocardiography (BCG) waveform. In some such embodiments, determining the physiological parameter comprises: determining a BCG waveform of the body, determining an electrocardiogram (EEG) waveform of the body, and calculating a time between an R peak of the EEG waveform and a J peak of the BCG waveform to determine beat-to-beat blood pressure changes”; (Para [0022], “In some embodiments, determining, the physiological parameter includes: recording the signal detected at the receiver; converting the signal to a digital waveform; filtering out breathing and body movement waveforms from the digital waveform to extract a heartbeat waveform; identifying heartbeat peak values from the heartbeat waveform by separating the heartbeat waveform into a first channel for time domain analysis and into a second domain for frequency domain analysis; and applying a Fast Fourier transform (FFT) in the frequency domain to obtain the heartbeat rate value”; (Para [0078], “By amplifying the signal in time windows 706 or 710, a detailed signal is detectable, which includes a heartbeat waveform and respiration waveform, as shown in FIG. 7B as signal 700b” Wherein the amplification of signals within a time window is seen as signal scaling of an electrical signal; (Para [0079], “To extract the heartbeat waveform, also called a ballistocardiography (BCG) waveform, from such a signal, the processor 606 may combine different stage high pass and low pass filters to remove noise.” Wherein the high pass and low pass filtering of the signal to remove noise is seen as denoising)

With respect to claim 11, Hu discloses in at least Figs. 3 and 7, The system of claim 9, wherein the step of receiving optical signals obtained by an optical fiber sensor is: 
controlling the optical fiber sensor to obtain optical signals, and then receiving optical signals from the optical fiber sensor (Para [0013], “The sensor of various embodiments includes a multi-mode optical fiber, an LED light source, an LED driver, a receiver, and a deformer structure.”); or 
receiving optical signals from the optical fiber sensor, and the optical signals being actively obtained by the optical fiber sensor (Para [0053], “Another end of the optical fiber 302 is connected to an optical signal receiver 314… Optical signal receiver 314 receives the residual light and changes in the amount of light intensity are processed and determined by the control and processing module 320.”); 
the step of extracting signals of BCG waveforms and/or respiration waveforms of the subject from the electrical signals is: 
extracting signals of BCG waveforms and/or respiration waveforms after pre-filtering, amplifying, analog-to-digital conversion, sampling, filtering and de-noising, and signal scaling for electrical signals (Para [0010], “The present disclosure provides new and useful optical fiber sensors and related systems and methods for monitoring BCG waveforms and other vital signs”; (Para [0021], “he physiological parameter that is determined by the method is or includes a ballistocardiography (BCG) waveform. In some such embodiments, determining the physiological parameter comprises: determining a BCG waveform of the body, determining an electrocardiogram (EEG) waveform of the body, and calculating a time between an R peak of the EEG waveform and a J peak of the BCG waveform to determine beat-to-beat blood pressure changes”; (Para [0022], “In some embodiments, determining, the physiological parameter includes: recording the signal detected at the receiver; converting the signal to a digital waveform; filtering out breathing and body movement waveforms from the digital waveform to extract a heartbeat waveform; identifying heartbeat peak values from the heartbeat waveform by separating the heartbeat waveform into a first channel for time domain analysis and into a second domain for frequency domain analysis; and applying a Fast Fourier transform (FFT) in the frequency domain to obtain the heartbeat rate value”; (Para [0078], “By amplifying the signal in time windows 706 Wherein the amplification of signals within a time window is seen as signal scaling of an electrical signal; (Para [0079], “To extract the heartbeat waveform, also called a ballistocardiography (BCG) waveform, from such a signal, the processor 606 may combine different stage high pass and low pass filters to remove noise.” Wherein the high pass and low pass filtering of the signal to remove noise is seen as denoising).

With respect to claim 16, Hu discloses in at least Figs. 3 and 7, The computer-readable storage medium of claim 8, wherein the step of receiving optical signals obtained by an optical fiber sensor is: 
controlling the optical fiber sensor to obtain optical signals, and then receiving optical signals from the optical fiber sensor (Para [0013], “The sensor of various embodiments includes a multi-mode optical fiber, an LED light source, an LED driver, a receiver, and a deformer structure.”); or 	
receiving optical signals from the optical fiber sensor, and the optical signals being actively obtained by the optical fiber sensor (Para [0053], “Another end of the optical fiber 302 is connected to an optical signal receiver 314… Optical signal receiver 314 receives the residual light and changes in the amount of light intensity are processed and determined by the control and processing module 320.”); 
the step of extracting signals of BCG waveforms and/or respiration waveforms of the subject from the electrical signals is: 
extracting signals of BCG waveforms and/or respiration waveforms after pre-filtering, amplifying, analog-to-digital conversion, sampling, filtering and de-noising, and signal scaling for electrical signals (Para [0010], “The present disclosure provides new and useful optical fiber sensors and related systems and methods for monitoring BCG waveforms and other vital signs”; (Para [0021], “he physiological parameter that is determined by the method is or includes a ballistocardiography (BCG) waveform. In some such embodiments, determining the physiological parameter comprises: converting the signal to a digital waveform; filtering out breathing and body movement waveforms from the digital waveform to extract a heartbeat waveform; identifying heartbeat peak values from the heartbeat waveform by separating the heartbeat waveform into a first channel for time domain analysis and into a second domain for frequency domain analysis; and applying a Fast Fourier transform (FFT) in the frequency domain to obtain the heartbeat rate value”; (Para [0078], “By amplifying the signal in time windows 706 or 710, a detailed signal is detectable, which includes a heartbeat waveform and respiration waveform, as shown in FIG. 7B as signal 700b” Wherein the amplification of signals within a time window is seen as signal scaling of an electrical signal; (Para [0079], “To extract the heartbeat waveform, also called a ballistocardiography (BCG) waveform, from such a signal, the processor 606 may combine different stage high pass and low pass filters to remove noise.” Wherein the high pass and low pass filtering of the signal to remove noise is seen as denoising)

With respect to claim 3, Hu discloses in at least Figs. 3 and 7, The method of claim 1, wherein the step of generating gating signal of the medical imaging equipment based on the signals of BCG waveforms is: based on a correspondence between examined diseases (Para [0088], “For example, identification of a characteristic abnormality in a BCG waveform may be used to help diagnose angina pectoris, asymptomatic coronary artery disease, acute myocardial infarction, hypertension, coarctation of the aorta, mitral stenosis, and other cardiac conditions.”) and/or changes in movement of a scanned organ and BCG waveforms, generating gating signals when a wave corresponding to the examined diseases and/or changes in movement of the scanned organ is detected (Para [0078], “By amplifying Wherein the time window is seen as the gating signal, and wherein it corresponds to an examined disease)

With respect to claim 12, Hu discloses in at least Figs. 3 and 7, The system of claim 9, wherein the step of generating gating signal of the medical imaging equipment based on the signals of BCG waveforms is: based on a correspondence between examined diseases (Para [0088], “For example, identification of a characteristic abnormality in a BCG waveform may be used to help diagnose angina pectoris, asymptomatic coronary artery disease, acute myocardial infarction, hypertension, coarctation of the aorta, mitral stenosis, and other cardiac conditions.”)  and/or changes in movement of a scanned organ and BCG waveforms, generating gating signals when a wave corresponding to the examined diseases and/or changes in movement of the scanned organ is detected (Para [0078], “By amplifying the signal in time windows 706 or 710, a detailed signal is detectable, which includes a heartbeat waveform and respiration waveform, as shown in FIG. 7B as signal 700b.” Wherein the time window is seen as the gating signal, and wherein it corresponds to an examined disease).

With respect to claim 17, Hu discloses in at least Figs. 3 and 7, The computer-readable storage medium of claim 8 (Para [0074], “The memory 608 may be any suitable computer-readable medium that stores computer-readable instructions for execution by computer-executable components.”), wherein the step of generating gating signal of the medical imaging equipment based on the signals of BCG waveforms is: based on a correspondence between examined diseases (Para [0088], “For example, identification of a characteristic abnormality in a BCG waveform may be used to help diagnose angina pectoris, asymptomatic coronary artery disease, acute myocardial infarction, hypertension, coarctation of the aorta, mitral stenosis, and other cardiac conditions.”) and/or changes in movement of a scanned organ and BCG waveforms, generating gating signals when a wave corresponding to the examined diseases and/or changes in movement of the scanned organ is detected (Para [0078], “By amplifying the signal in time windows 706 or 710, a detailed signal is detectable, which includes a heartbeat waveform and respiration waveform, as shown in FIG. 7B as signal 700b.” Wherein the time window is seen as the gating signal, and wherein it corresponds to an examined disease)

With respect to claim 4, Hu discloses in at least Figs. 3 and 7, The method of claim 3, wherein the wave corresponding to the examined diseases (Para [0088], “For example, identification of a characteristic abnormality in a BCG waveform may be used to help diagnose angina pectoris, asymptomatic coronary artery disease, acute myocardial infarction, hypertension, coarctation of the aorta, mitral stenosis, and other cardiac conditions.”) and/or changes in movement of the scanned organ is detected via detecting time-domain signals of BCG waveforms; or via detecting frequency-domain signals of BCG waveforms after being transformed from the time-domain signals of BCG waveforms by a time-frequency domain transformation (Para [0079], “The processor 606 may calculate heart rate by gathering all the time differences and transferring them into a frequency in time domain”; (Para [0082], “In some embodiments, a combination of time domain and frequency domain analysis is used to get a robust heartbeat value. In such embodiments, the heartbeat waveform is split into two channels. One channel is for time domain analysis, while another channel is for frequency domain analysis, in time domain analysis, a normalization process 820 is performed to make data consistent for ease of analysis. Data may be kept in one fixed window by zooming in and zooming out, as shown at block 822. In frequency domain, data is squared, as shown at block 824, and a Fast Fourier Transformation is performed at 826 to get the peak frequency. The peak frequency is the heartbeat rate. Heartbeat rate matching is done at block 828 to reduce error rate. In various embodiments, the processor outputs a heartbeat rate value at 830.”)

With respect to claim 13, Hu discloses in at least Figs. 3 and 7, The system of claim 12, wherein the wave corresponding to the examined diseases (Para [0088], “For example, identification of a characteristic abnormality in a BCG waveform may be used to help diagnose angina pectoris, asymptomatic coronary artery disease, acute myocardial infarction, hypertension, coarctation of the aorta, mitral stenosis, and other cardiac conditions.”) and/or changes in movement of the scanned organ is detected via detecting time-domain signals of BCG waveforms; or via detecting frequency-domain signals of BCG waveforms after being transformed from the time-domain signals of BCG waveforms by a time- frequency domain transformation (Para [0079], “The processor 606 may calculate heart rate by gathering all the time differences and transferring them into a frequency in time domain”; (Para [0082], “In some embodiments, a combination of time domain and frequency domain analysis is used to get a robust heartbeat value. In such embodiments, the heartbeat waveform is split into two channels. One channel is for time domain analysis, while another channel is for frequency domain analysis, in time domain analysis, a normalization process 820 is performed to make data consistent for ease of analysis. Data may be kept in one fixed window by zooming in and zooming out, as shown at block 822. In frequency domain, data is squared, as shown at block 824, and a Fast Fourier Transformation is performed at 826 to get the peak frequency. The peak frequency is the heartbeat rate. Heartbeat rate matching is done at block 828 to reduce error rate. In various embodiments, the processor outputs a heartbeat rate value at 830.”).

With respect to claim 18, Hu discloses in at least Figs. 3 and 7, The computer-readable storage medium of claim 17 (Para [0074], “The memory 608 may be any suitable computer-readable medium that stores computer-readable instructions for execution by computer-executable components.”), wherein the wave corresponding to the examined diseases (Para [0088], “For example, identification of and/or changes in movement of the scanned organ is detected via detecting time-domain signals of BCG waveforms; or via detecting frequency-domain signals of BCG waveforms after being transformed from the time-domain signals of BCG waveforms by a time-frequency domain transformation (Para [0079], “The processor 606 may calculate heart rate by gathering all the time differences and transferring them into a frequency in time domain”; (Para [0082], “In some embodiments, a combination of time domain and frequency domain analysis is used to get a robust heartbeat value. In such embodiments, the heartbeat waveform is split into two channels. One channel is for time domain analysis, while another channel is for frequency domain analysis, in time domain analysis, a normalization process 820 is performed to make data consistent for ease of analysis. Data may be kept in one fixed window by zooming in and zooming out, as shown at block 822. In frequency domain, data is squared, as shown at block 824, and a Fast Fourier Transformation is performed at 826 to get the peak frequency. The peak frequency is the heartbeat rate. Heartbeat rate matching is done at block 828 to reduce error rate. In various embodiments, the processor outputs a heartbeat rate value at 830.”)

With respect to claim 9, Hu discloses in at least Figs. 3 and 7, A system for generating gating signal of a medical imaging equipment, comprising: 
an optical fiber sensor (Abstract, “The sensor of various embodiments includes a multi-mode optical fiber”), and a signal processing device for generating gating signal of the medical imaging equipment (Para [0053], “Optical signal receiver 314 receives the residual light and changes in the amount of light intensity are processed and determined by the control and processing module 320.”), the signal processing device being connected with the optical fiber sensor via an optical fiber and connected with a medical imaging equipment (Para [0053], “Another end of the optical fiber 302 is connected to an optical signal receiver 314…The optical and electrical components (310, 312, 314, 416, 318) are connected to a control and processing module 320.” Wherein the processing module 320 is seen as being connected to the optical electrical components with an optical fiber 302 as shown in Fig. 3), wherein: 
the signal processing device comprises one or more processors (Para [0053], “processing module 320”), a memory (Para [0072], “The processor 606, the memory 608”), and one or more computer programs (Para [0074], “Various methods described elsewhere herein may be programmed as software instructions stored in the memory 608.”); 
the one or more computer programs are stored on the memory (Para [0074], “Various methods described elsewhere herein may be programmed as software instructions stored in the memory 608.”) and are configured to be executed by the one or more processors to perform steps of a method for generating gating signal of the medical imaging equipment (Para [0074], “The processor 606, in conjunction with the software stored in the memory 608, executes an operating system and stored software applications. Various methods described elsewhere herein may be programmed as software instructions stored in the memory 608.”), the method comprising steps of: 
receiving optical signals obtained by an optical fiber sensor (Para [0012], “the main sensor structure is composed of a multimode optical fiber, one layer of a grid structure, one LED light source, and one optical signal receiver, the sensor of various embodiments achieves high sensitivity with very low cost.”); 
controlling a photoelectric conversion unit to convert optical signals to electrical signals (Para [0022], “converting the signal to a digital waveform” Wherein the converted signals are optical signals, and wherein the computer components are seen as controlling the conversion of signals); 
extracting signals of BCG waveforms and/or respiration waveforms of the subject from the electrical signals (Para [0010], “The present disclosure provides new and useful optical fiber sensors and related systems and methods for monitoring BCG waveforms and other vital signs”; (Para [0021], “he physiological parameter that is determined by the method is or includes a ballistocardiography (BCG) waveform. In some such embodiments, determining the physiological parameter comprises: determining a BCG waveform of the body, determining an electrocardiogram (EEG) waveform of the body, and calculating a time between an R peak of the EEG waveform and a J peak of the BCG waveform to determine beat-to-beat blood pressure changes.”); and 
generating gating signal of the medical imaging equipment based on the signals of BCG waveforms and/or respiration waveforms (Para [0078], “As illustrated in FIG. 7A, in time window 702, the light intensity is at the highest level, which means there is no user on the sensors. There is no light loss due to the bending of the fiber. Time window 704 represents the moment when a user sits, stands, or lays on the sensor, which makes the received light intensity drop significantly in a very short period; the signal then maintains a consistently low level as in 706… By amplifying the signal in time windows 706 or 710, a detailed signal is detectable, which includes a heartbeat waveform and respiration waveform, as shown in FIG. 7B as signal 700b.” Wherein the time window is seen as a gating signal in which multiple data points based on the signals of BCG waveforms are presented as disclosed in Para [0083])

With respect to claim 10, Hu discloses in at least Figs. 3 and 7, The system of claim 9, wherein the signal processing device is integrated in a scan device or a computer system of the medical imaging equipment; or, both the optical fiber sensor and the signal processing device are integrated in the medical imaging equipment (Para [0071], “FIG. 6 illustrates a block diagram of an optical intensity microbending fiber sensor system 600 for detecting and displaying physiological parameters of a body… Wherein the signal processing device 606 is seen as being integrated within a scan device as shown in Fig. 6)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.B./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793